Exhibit 10.1

 

Picture 1 [pmts20170630ex10105e2af001.jpg]

U.S. Executive Severance and Change in Control Guidelines

v. June 22, 2017

Purpose

The purpose of this guideline is to outline generally the severance benefits of
CPI Card Group (“Company”) as used in conjunction with the Company’s Separation
and Release document.  As noted below, additional terms will apply if the
triggering event follows a Change in Control of the Company.

Eligibility

This policy applies to U.S. based Section 16(b) Officers of the Company.

An officer must sign the Separation and Release document in order to be eligible
for severance payments and COBRA related payments.

Triggering Events

In the event of an involuntary termination for any reason other than for Cause
or voluntary termination following Good Reason, CPI Card Group may provide a
severance benefit for the affected officer(s), provided the officer signs a
Separation and Release document.  This does not apply to terminations for cause.

In order to be eligible for severance benefits following a Change in Control,
the involuntary termination must occur within twenty-four months of the Change
in Control.

A Change in Control is defined in the CPI Card Group Inc. Omnibus Incentive
Plan, as amended.

Good Reason is defined as:

·



Refusal to relocate a distance greater than 50 miles as required by the Company;

·



Significant reduction in duties, title or authority; and/or

·



Material reduction in base salary.

Note that if the Company and officer agree to any or all of the changes above,
Good Reason will not apply.  An officer must notify the Board in writing of the
occurrence of any of the above within 30 days of the occurrence, and give the
Company an opportunity to remedy the situation, within 30 days of receiving
notice, in order to claim Good Reason.

Cause is defined in the CPI Card Group Inc. Omnibus Incentive Plan, as amended

Payment Amount

The rate of severance is based on the officer’s role and type of termination
event as outlined below:

 

 

 

 

 

 

 

Role

Standard

Severance

Change in Control

(CIC) Severance

Restrictive Covenants

CEO

1.5 times (base +

bonus target)

2 times (base +

bonus target)

Severance = 18 months;

CIC = 24 months

Other Section 16(b) Officers

1 times (base +

bonus target)

1.5 times (base +

bonus target)

Severance = 12 months;

CIC = 18 months

 

Severance payments will be made through standard payroll schedules in effect at
the time of separation and beginning after the officer’s execution of the
Separation and Release document.  In some cases, payment may be delayed due to
the requirements of Internal Revenue Code







--------------------------------------------------------------------------------

 



Section 409A.  For purposes of the bonus target portion of the severance
payments, the bonus target will be annual bonus target for the officer(s) at the
time of separation.  The total bonus amount for the entire severance period
(i.e., bonus target x applicable severance multiplier) will be allocated and
paid over the same regular payroll schedule.

Example

An officer with a base salary of $200,000 and a bonus target of 50% ($100,000)
separates under standard severance terms and receives 1 times (base + bonus
target) = $200,000 + $100,000 = $300,000.  Under the current payroll schedule,
the $300,000 is spread over 26 pay periods, thus each pay period the officer
will receive $300,000 ÷ 26 = $11,538.46.

Long-Term Incentive Plan

Any outstanding long-term incentive awards will be governed by the terms of the
respective award agreement and the CPI Card Group Inc. Omnibus Incentive Plan.

Vacation

Accrued but unused vacation will be paid out to the officer.  Vacation accrual
is paid out independent of the Severance and Release document being
signed.  Vacation will stop accruing as of the effective date of termination.

Insurance Benefits

Medical, dental and vision coverage (“Health Coverage”), if applicable, end on
the last day of the month in which the officer terminates employment.  Upon
termination of coverage, COBRA notification will be forwarded.  Provided the
officer elects COBRA continuation coverage and signs the Severance and Release
document, CPI Card Group will reimburse the officer for the Company’s portion of
the premium of the Health Coverage in effect at the time of separation on the
same terms as prior to separation.  This continuation of Health Coverage will
run concurrent to COBRA eligibility and serve to satisfy the COBRA eligibility
period.  The maximum time period for this Insurance Benefit will be the greater
of the severance period or the COBRA eligibility and enrollment period.  This
Health Coverage may change from time to time as options and costs for similarly
situated active employees change.  For avoidance of doubt, “on the same terms”
requires that the officer pay the appropriate active officer payroll
contribution to the Health Coverage.

Outplacement

The Company may provide outplacement services for up to 6 months at management’s
discretion.

The Company’s Board will make all decisions and interpretations as to
eligibility, reason for termination, amount of severance and other terms under
these guidelines.

 

-2-

--------------------------------------------------------------------------------